ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is deemed to be directed to an unobvious improvement to an apparatus and a method over US Patent No.4,522,563 which teaches a body 11 configured to rotate about an axis; a trunnion 25 disposed within the body; a shaft 24 extending radially from the trunnion. 
Regarding claims 1, prior art fails to teach or fairly suggest an end bearing disposed radially relative to an end of the shaft opposite the trunnion.
Regarding claim 10, prior art fails to teach or fairly suggest an end plate secured to the body and comprising a dome; and an end bearing disposed between the shaft and the end plate.
Regarding claim 17, prior art fails to teach or fairly suggest securing an end plate to the body such that the end bearing is disposed between the end plate and the shaft; and wherein the end bearing adjusts a spring rate along a central axis passing through a center of the elastomeric bearing to move a natural frequency along the central axis away from a fundamental natural frequency.


Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of five patent publications.
US20200255133A1, US20140271180A1, US20020136636A1, US6,439,849B1, and US4,232,563A are cited to show a helicopter elastomeric bearing.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745